DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation application of International Application PCT/CN2018/073659, filed January 22, 2018.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of applicant's submission of Information Disclosure Statement, dated July 27, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of the present application is filed on July 6, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “INFORMATION TRANSMISSION METHOD, DEVICE AND SYSTEM, AND STORAGE MEDIUM.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the paragraph of 35 U.S.C. 112(a):


8.	Claims 1, 3-5, 7, 9-11, 12, 14, 15, 17, 19, and 20 rejected under 35 U.S.C. 112(a), as being a single means claim.
Regarding claim 1, it recites “An information transmission method, comprising: 
receiving first downlink control information sent by a base station through a first subslot, the first downlink control information comprising time-frequency position indication information and repeat count indication information; 
wherein the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot, and the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station.”   
Claim 1 is a method-step claim. It is a single means claim, since the method comprises one function only, i.e., receiving function, as indicated in italics above.
A single means claim does not comply with the enablement requirement of 35 U.S.C. 112(a), because “the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor”.  MPEP § 2164.08(a) (citing to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983)).  See also, MPEP § 2181.

Claims 3-5, 14, and 15 are rejected for the similar reasons.
Regarding claim 7, it recites “An information transmission method, comprising: 
sending first downlink control information to user equipment (UE) through a first subslot, the first downlink control information comprising time-frequency position indication information and repeat count indication information; 
wherein the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot, and the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by a base station.”   
Claim 7 is a method-step claim. It is a single means claim, since the method comprises one function only, i.e., sending function, as indicated in italics above.
A single means claim does not comply with the enablement requirement of 35 U.S.C. 112(a), because “the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor”.  MPEP § 2164.08(a) (citing to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983)).  See also, MPEP § 2181.

Claims 9-11, 19, and 20 are rejected for the similar reasons.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 4, 5, 7, 10-12, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0213980).
Regarding claim 1, Takeda et al. teach the information transmission method (paragraph [0040] lines 1-10; Examiner’s Notes: the control of repeated transmission, 
receiving first downlink control information sent by a base station through a first subslot (paragraph [0040] lines 1-10; Examiner’s Notes: DCI depicted in FIG. 1 of the prior art teaches the limitation of “first downlink control information;” a slot #n in the prior art teaches the limitation of “a first subslot;” though the cited paragraph does not mention a base station, the limitation of “first downlink control information sent by a base station” in telecommunications is anticipated under 35 U.S.C. 102 based on the teaching of the user terminal receiving a DCI, In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977); in fact, the user terminal receiving a DCI through a slot #n illustrated in FIG. 1 of the prior art teaches the limitation of “receiving first downlink control information sent by a base station through a first subslot” in the instant application), 
the first downlink control information comprising time-frequency position indication information and repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including information indicating a position in a time direction of the PDSCH and information indicating the number of times of repetition in the prior art teaches the 
wherein the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot (paragraph [0041] lines 1-9; Examiner’s Notes: the resource for transmission of the PDSCH in the prior art teaches the limitation of “a downlink resource bearing target communication data;” in fact, the information indicating a position in a time direction in the slot #n regards to the resource for transmission of the PDSCH in the prior art teaches the limitation of “the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot” in the instant application), and 
the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station (paragraph [0042] lines 1-6; Examiner’s Notes: the transmission of the PDSCH in the prior art teaches the limitation of “target communication data;” in fact, the information indicating the number of times of repetition regards to transmission of the PDSCH in the prior art teaches the limitation of “the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station” in the instant application).  
Regarding claim 4, Takeda et al. further teach the information transmission method, wherein the first downlink control information comprises an indication identifier, configured to indicate that the first downlink control information is downlink control 
Regarding claim 5, Takeda et al. further teach the information transmission method, wherein a length of the indication identifier is one bit (paragraph [0047] lines 1-16; Examiner’s Notes: New Data Indicator (NDI) indicating a value, i.e., “0” or “1” in the prior art teaches the limitation of “a length of the indication identifier is one bit” in the instant application).  
Regarding claim 7, Takeda et al. teach the information transmission method (paragraph [0040] lines 1-10; Examiner’s Notes: the control of repeated transmission, such as the diagram illustrated in FIG. 1 of the prior art teaches the limitation of “information transmission method” in the instant application), comprising: 

the first downlink control information comprising time-frequency position indication information and repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including information indicating a position in a time direction of the PDSCH and information indicating the number of times of repetition in the prior art teaches the limitation of “the first downlink control information comprising time-frequency position indication information and repeat count indication information” in the instant application); 
wherein the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot (paragraph [0041] lines 1-9; Examiner’s Notes: the resource for transmission of the PDSCH in the prior art teaches the limitation of “a downlink resource bearing target communication data;” in fact, the information indicating a position in a 
the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by a base station (paragraph [0042] lines 1-6; Examiner’s Notes: the transmission of the PDSCH in the prior art teaches the limitation of “target communication data;” in fact, the information indicating the number of times of repetition regards to transmission of the PDSCH in the prior art teaches the limitation of “the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by a base station” in the instant application).  
Regarding claim 10, Takeda et al. further teach the method, wherein the first downlink control information comprises an indication identifier, configured to indicate that the first downlink control information is downlink control information comprising the time-frequency position indication information and the repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: New Data Indicator (NDI) in the prior art teaches the limitation of “an indication identifier;” information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including New Data Indicator (NDI) 
Regarding claim 11, Takeda et al. further teach the method, wherein a length of the indication identifier is one bit (paragraph [0047] lines 1-16; Examiner’s Notes: New Data Indicator (NDI) indicating a value, i.e., “0” or “1” in the prior art teaches the limitation of “a length of the indication identifier is one bit” in the instant application).  
Regarding claim 12, Takeda et al. teach the user equipment (paragraph [0197] lines 1-6; Examiner’s Notes: user terminal 20 illustrated in FIG. 14 of the prior art teaches the limitation of “user equipment” in the instant application), comprising: 
a processor (paragraph [0196] lines 1-12; Examiner’s Notes: processor 1001 illustrated in FIG. 14 of the prior art teaches the limitation of “a processor” in the instant application); and 
a memory for storing instructions executable by the processor (paragraph [0196] lines 1-12; Examiner’s Notes: memory 1002 illustrated in FIG. 14 of the prior art teaches the limitation of “a memory” in the instant application); wherein the processor is configured to: 
In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977); in fact, the user terminal receiving a DCI through a slot #n illustrated in FIG. 1 of the prior art teaches the limitation of “receive first downlink control information sent by a base station through a first subslot” in the instant application), 
the first downlink control information comprising time-frequency position indication information and repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including information indicating a position in a time direction of the PDSCH and information indicating the number of times of repetition in the prior art teaches the limitation of “the first downlink control information comprising time-frequency position indication information and repeat count indication information” in the instant application); 

the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station (paragraph [0042] lines 1-6; Examiner’s Notes: the transmission of the PDSCH in the prior art teaches the limitation of “target communication data;” in fact, the information indicating the number of times of repetition regards to transmission of the PDSCH in the prior art teaches the limitation of “the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station” in the instant application).  
Regarding claim 15, Takeda et al. further teach the user equipment, wherein the first downlink control information comprises an indication identifier, configured to indicate that the first downlink control information is downlink control information comprising the time-frequency position indication information and the repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: New Data 
Regarding claim 17, Takeda et al. teach the base station (paragraph [0197] lines 1-6; Examiner’s Notes: the radio base station 10 illustrated in FIG. 14 of the prior art teaches the limitation of “base station” in the instant application), comprising: 
a processor (paragraph [0196] lines 1-12; Examiner’s Notes: processor 1001 illustrated in FIG. 14 of the prior art teaches the limitation of “a processor” in the instant application); and 
a memory for storing instructions executable by the processor (paragraph [0196] lines 1-12; Examiner’s Notes: memory 1002 illustrated in FIG. 14 of the prior art teaches the limitation of “a memory” in the instant application); wherein the processor is configured to: 

the first downlink control information comprising time-frequency position indication information and repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including information indicating a position in a time direction of the PDSCH and information indicating the number of times of repetition in the prior art teaches the limitation of “the first downlink control information comprising time-frequency position indication information and repeat count indication information” in the instant application); 
wherein the time-frequency position indication information is configured to indicate a time-frequency position of a downlink resource bearing target communication data in the first subslot (paragraph [0041] lines 1-9; Examiner’s Notes: the resource for transmission of the PDSCH in the prior art teaches the limitation of “a downlink resource bearing target communication data;” in fact, the information indicating a position in a 
the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by the base station (paragraph [0042] lines 1-6; Examiner’s Notes: the transmission of the PDSCH in the prior art teaches the limitation of “target communication data;” in fact, the information indicating the number of times of repetition regards to transmission of the PDSCH in the prior art teaches the limitation of “the repeat count indication information is configured to indicate a count of repeated transmissions of the target communication data by a base station” in the instant application).  
Regarding claim 20, Takeda et al. further teach the base station, wherein the first downlink control information comprises an indication identifier, configured to indicate that the first downlink control information is downlink control information comprising the time-frequency position indication information and the repeat count indication information (paragraph [0041] lines 1-9; Examiner’s Notes: New Data Indicator (NDI) in the prior art teaches the limitation of “an indication identifier;” information indicating a position in a time direction of the PDSCH in the prior art teaches the limitation of “time-frequency position indication information;” information indicating the number of times of repetition, e.g., K=4 as shown in FIG. 1 of the prior art teaches the limitation of “repeat count indication information;” in fact, the DCI including New Data Indicator (NDI) .  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0213980) in view of Hwang et al. (US 2019/0239189).
Regarding claim 3, Takeda et al. teach the information transmission method without explicitly teaching implementing a length of the sDCI. 
Hwang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a length of the first downlink control information is identical with a length of the sDCI (paragraph [0290] lines 1-25; Examiner’s Notes: the length of short DCI in the prior art teaches the limitation of “a length of the sDCI;” in fact, 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Hwanget al. in the system of Takeda et al. 
The motivation for implementing a length of the sDCI, is to further enhance the mechanism of the method for a wireless device to receive a paging message, wherein the method comprises a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS), a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window, and the WUSO window is decided according to a duration size and offset.
Regarding claim 9, Takeda et al. teach the method without explicitly teaching implementing a length of the sDCI. 
Hwang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a length of the first downlink control information is identical with a length of the sDCI (paragraph [0290] lines 1-25; Examiner’s Notes: the length of short DCI in the prior art teaches the limitation of “a length of the sDCI;” in fact, implementing a length of short DCI while preventing the use of a cyclic redundancy 
The motivation for implementing a length of the sDCI, is to further enhance the mechanism of the method for a wireless device to receive a paging message, wherein the method comprises a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS), a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window, and the WUSO window is decided according to a duration size and offset.
Regarding claim 14, Takeda et al. teach the user equipment without explicitly teaching implementing a length of the sDCI. 
Hwang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a length of the first downlink control information is identical with a length of the sDCI (paragraph [0290] lines 1-25; Examiner’s Notes: the length of short DCI in the prior art teaches the limitation of “a length of the sDCI;” in fact, implementing a length of short DCI while preventing the use of a cyclic redundancy check (CRC) field in DCI in the prior art teaches the limitation of “wherein a length of the 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Hwanget al. in the system of Takeda et al. 
The motivation for implementing a length of the sDCI, is to further enhance the mechanism of the method for a wireless device to receive a paging message, wherein the method comprises a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS), a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window, and the WUSO window is decided according to a duration size and offset.
Regarding claim 19, Takeda et al. teach the base station without explicitly teaching implementing a length of the sDCI. 
Hwang et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein a length of the first downlink control information is identical with a length of the sDCI (paragraph [0290] lines 1-25; Examiner’s Notes: the length of short DCI in the prior art teaches the limitation of “a length of the sDCI;” in fact, implementing a length of short DCI while preventing the use of a cyclic redundancy check (CRC) field in DCI in the prior art teaches the limitation of “wherein a length of the 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Hwanget al. in the system of Takeda et al. 
The motivation for implementing a length of the sDCI, is to further enhance the mechanism of the method for a wireless device to receive a paging message, wherein the method comprises a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS), a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window, and the WUSO window is decided according to a duration size and offset.
Allowable Subject Matter
14.	Claims 2, 6, 8, 13, 16, and 18 are objected to as being dependent upon a rejected base claim 1, 7, 12, or 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s) and also overcoming the rejection(s) under 35 U.S.C. 112(a) presented above.
Regarding claim 2, the prior art in single or in combination fails to teach “wherein receiving the first downlink control information sent by the base station through the first subslot comprises: performing blind detection for the first downlink control information in a physical downlink control channel (PDCCH) in the first subslot based on a preset blind 
Similar limitations are included in claim 13.
Regarding claim 6, the prior art in single or in combination fails to teach “wherein the count of repeated transmissions indicated by the repeat count indication information is n, and the method further comprises: determining n second subslots according to the count n indicated by the repeat count indication information and a preset time-frequency position determination rule, the n second subslots being subslots through which the base station repeatedly sends the target communication data; and not executing an operation of receiving second downlink control information in the n second subslots, a type of the second downlink control information being identical with a type of the first downlink control information” in combination with other limitation of the claim(s).
Similar limitations are included in claim 16.
Regarding claim 8, the prior art in single or in combination fails to teach “wherein sending the first downlink control information to the UE through the first subslot comprises: scrambling the first downlink control information based on a preset radio network temporary identifier (RNTI), a type of the preset RNTI being identical with a type of an RNTI used by the base station to scramble short downlink control information (sDCI); and sending the scrambled first downlink control information to the UE through the first subslot” in combination with other limitation of the claim(s).


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473